Case 1:14-cv-02612-JLK Document 255 Filed 10/07/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD, JOLESSA WADE, DANYA
GRANADO, BRETT CHARLES, AND RUBY TSAO Individually and On Behalf of All Others
Similarly Situated,
Plaintiffs,

v.

CHIPOTLE MEXICAN GRILL, INC.,
Defendant.

_________________________________________________________________________________

  SPECIAL MASTER’S ORDER REGARDING DEFENDANT’S WRITTEN DISCOVERY
_________________________________________________________________________________

         An in-person status conference was held on August 21, 2019, and a telephonic status

conference was held on October 3, 2019, with counsel for the parties in the above referenced

matter. In connection with said hearings and pursuant to the Court’s Order dated June 26, 2019,

appointing a Special Master in this matter, the Special Master addressed the following discovery

and scheduling related matters:

I.       Defendant Chipotle Mexican Grill Inc.’s First Set of Interrogatories to Collective
         Members

         Pursuant to the Court’s order entered on March 19, 2019 (ECF 218), Defendant, Chipotle

Mexican Grill, Inc., (“Defendant”) propounded its First Set of Interrogatories to Collective

Members (hereinafter, “Defendant’s Interrogatories”). Defendant’s Interrogatories triggered

various objections from the Plaintiffs (see ECF 227) and a response from the Defendant (see ECF

235). The Plaintiffs’ objections to the Defendant’s Interrogatories focused on the following:

     •   Preamble, instructions and the language of various interrogatories;
                                                 1
Case 1:14-cv-02612-JLK Document 255 Filed 10/07/19 USDC Colorado Page 2 of 6




   •   Notice provision;
   •   Manner by which the discovery would be provided to the collective members and how their
       responses would be recorded; and
   •   Verification of the collective members’ response.

After consideration of the Plaintiffs’ objections, the Defendant’s response and statements of

Plaintiffs’ and Defendant’s counsel at the August 21, 2019, hearing, the Special Master ordered as

follows.

       First, the parties agreed to further confer to address the parties’ issues regarding the

language of the interrogatories and to subsequently provide to the Special Master a final proposed

draft of the Defendant’s Interrogatories. The final draft of Defendant’s Interrogatories was

provided to the Special Master on September 17, 2019, and distributed to members of the collective

on September 27, 2019. As such, the objections and responses thereto regarding the language of

the interrogatories are considered resolved.

       Regarding the notice provision, that provision read as follows:

       These questions are being sent to you as a result of your choice to join the Turner
       v. Chipotle Mexican Grill, Inc. lawsuit pending in the United States District Court
       for the District of Colorado. The Court has approved these questions and you
       must answer them. IF YOU DO NOT ANSWER THESE QUESTIONS, YOU
       WILL NOT BE ABLE TO PARTICIPATE IN THIS LAWSUIT. Please
       consult with your attorneys if you have further questions.

It is well established that an opt-in member to a collective action pursuant to the Fair Labor

Standards Act (“FLSA”) has a duty to participate in the discovery process, including by timely

responding to discovery requests to facilitate a determination regarding whether the plaintiffs are

in fact similarly situated. See Daugherty v. Encana Oil & Gas (USA), Inc., 838 F. Supp. 2d 1127,

1134 (D. Colo. 2011). The Special Master agrees that the collective members must be apprised of

the potential consequences of failing to reply to the discovery request. With the approval of the
                                                2
Case 1:14-cv-02612-JLK Document 255 Filed 10/07/19 USDC Colorado Page 3 of 6




parties’ counsel, however, the language of the notice was modified by substituting the word “may”

for “will” regarding the potential that a non-responding collective member could be precluded

from participating in this action. As discussed with counsel at the August 21, 2019, hearing, such

an outcome would occur only after a ruling on a motion to compel a response to the written

discovery and subsequent consideration of the circumstances that resulted in the failure to respond.

       Regarding 1) the manner by which the discovery requests are delivered to the collective

members and, 2) the method by which answers are collected for production to the Defendant, the

Special Master ordered as follows. Plaintiffs’ counsel is free to use the means most cost effective

to notify the collective members of their duty to respond to the Defendant’s Interrogatories. Such

methods may include regular mail, text, electronic mail or a web based tool. However, the Special

Master did not approve of the Plaintiffs’ request to allow the responses to the Defendant’s

Interrogatories to be provided by the collective members via a text message response. Further, the

Special Master denied the Plaintiffs’ request that a survey be used in place of the limited and

revised number of interrogatories set forth in Defendant’s Interrogatories. As indicated during the

August 21, 2019, hearing, the Defendant is entitled to receive a response to its discovery request

in a manner in which it can subsequently use the Plaintiffs’ response for evidentiary purposes. As

such, the Plaintiffs are required to provide Defendant a hard copy written response to the

Defendant’s Interrogatories or utilize a centralized web-based tool to provide their written

response. On September 17, 2019, the parties notified the Special Master that they had conferred

and agreed to utilize a web-based platform for the members of the collective to record their

response to the Defendant’s written discovery. As such, that issue is now deemed resolved.

       Regarding the Defendant’s objection to the use of an electronic signature on the
                                                 3
Case 1:14-cv-02612-JLK Document 255 Filed 10/07/19 USDC Colorado Page 4 of 6




verification of the collective members’ responses, the objection was overruled. There is no

express requirement in Rule 33 that requires that a respondent provide a “wet signature” on the

verification of a discovery response. See Allstate Insurance Company, et al v. A & F Medical

P.C., 2017 WL 2445185 *3 (E.D. N. Y. June 5, 2017) (“Rule 33(b)(5) requires that answers to

interrogatories be signed by ‘[t]he person who makes the answers.’ See Fed. R. Civ. P. 33(b)(5).

Neither Rule 26 nor Rule 33 mandates that the requisite signatures be handwritten rather than

electronic signatures.”) As such, a “wet” signature will not be required. However, the Special

Master agrees with Defendant that some formal verification of the subject response is appropriate

to ensure the authenticity of the responses which could exceed seven-thousand in number.

Accordingly, the Plaintiffs must verify their responses to the Defendant’s Interrogatories by

providing a form of verification that will be deemed sufficient to confirm that the responding

collective member affirms the accuracy and authenticity of their response, and which may include

a “wet signature,” a signature formed with a computer mouse or other form of verification

mutually agreed upon by the parties.

II.       Depositions

          The parties were ordered to confer and to identify representatives of the Defendant who

can provide deposition testimony to Plaintiffs as a Fed. R. Civ. P. 30(b)(6) witness in the following

areas:

      •   Defendant’s human resources policies and practices as pertain to employees working and
          recording hours in excess of 40 hours within the defined work week; and

      •   Defendant’s policies and practices regarding the budgeting for and monitoring of labor
          costs associated with employees working in excess of 40 hours within the defined work
          week.

                                                 4
Case 1:14-cv-02612-JLK Document 255 Filed 10/07/19 USDC Colorado Page 5 of 6




As discussed with counsel at the hearing on August 21, 2019, during this Phase III discovery stage,

deposition testimony will be allowed regarding only discoverable corporate level information, and

any deposition questions directed at the store level will be allowed only after first seeking

authorization from the Special Master to do so with an opportunity for the Defendant to object to

said request. Alternatively, Plaintiffs can conduct such store level discovery during the Phase IV

discovery stage.

III.   Scheduling

       After consultation with counsel on October 3, 2019, the Special Master established the

following revised schedule for this matter:

10/1/19 – 2/17/2020:   Parties conduct Phase 3 discovery
3/27/2020:             Deadline to file with District Court misjoinder motion
4/27/2020:             Status conference regarding Phase 4 discovery
5/4/2020:              Phase 4 discovery commences
8/24/2020:             Close of fact discovery
8/24/2020:             Plaintiffs’ expert witness disclosures due to Defendant
9/25/2020:             Defendant’s expert witness disclosures due to Plaintiffs
10/23/2020:            Close of expert witness discovery
11/20/2020:            Deadline to file dispositive and Daubert motions
1/8/2021:              Deadline to file with District Court witness lists, exhibit lists, and
                       deposition designations
2/5/2021:              Deadline to file with District Court motions in limine other than Daubert
                       motions
4/2/2021:              Deadline to file with District Court trial briefs, final witness list, and
                       exhibits list
4/16/2021:             Case deemed trial ready

IV.    Alternative Dispute Resolution

       During the August 21, 2019, hearing, the parties were requested to consult with their

respective clients and notify the Special Master whether a mediation session with a United States




                                                5
Case 1:14-cv-02612-JLK Document 255 Filed 10/07/19 USDC Colorado Page 6 of 6




Magistrate Judge was desired. The Special Master was subsequently notified that the parties are

not in agreement regarding mediation with a United States Magistrate Judge. Of course, the parties

are free to schedule mediation with a private mediator as they deem appropriate.

       So ordered this 7th day of October 2019.

                                             s/ Frank Lopez
                                             Frank Lopez, Special Master




                                                  6
